In the United States Court of Federal Claims
                                           No. 22-279
                                      Filed: March 30, 2022


 ROSIMERI CRISTINA CLEMENTS,

                     Plaintiff,

 v.

 THE UNITED STATES,

                     Defendant.


                                    OPINION AND ORDER

TAPP, Judge.

        Rosimeri Clements brings this pro se action asserting a Fifth Amendment takings claim.
(Compl., ECF No. 1). After review of her Complaint, the Court finds that Ms. Clements has
failed to state a cognizable claim against the United States and that this Court lacks jurisdiction
to adjudicate claims against state officials, thus the Court must dismiss her claims.

        According to the Complaint and accompanying exhibits, Ms. Clements alleges that state
officials have taken her private property without just compensation in violation of the Fifth
Amendment. (Compl. at 1–2). The Complaint states that Ms. Clements filed a “notice of a self-
executing fee and an invoice” with the Seminole County Court on January 4, 2022. (Id. at 2).
Ms. Clements did not receive a response, thus she filed additional notices on February 19 and
February 22, 2022. (Id. at 2–3). After a continued bout of silence, Ms. Clements filed her
Complaint with this Court on March 10, 2022. (Id. at 3).

         To survive dismissal, a Complaint must properly state a claim. RCFC 12(b)(6). To do so,
a “complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief
that is plausible on its face’.” Ashcroft v. Iqbal, 556 U.S. 662, 668 (2009) (quoting Bell Atl.
Corp. v. Twombly, 550 U.S. 554, 570 (2007)). “A claim has facial plausibility when the plaintiff
pleads factual content that allows the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Id. However, “[t]hreadbare recitals of the elements of a cause
of action, supported by mere conclusory statements, do not suffice.” Twombly, 550 U.S. at 555.
A plaintiff alleging a takings claim “must show that the United States, by some specific action,
took a private property interest for public use without just compensation.” Arbelaez v. United
States, 94 Fed. Cl. 753, 762 (2010) (internal quotations and citations omitted). It does not suffice
that a plaintiff merely names the United States as the defendant pursuant to RCFC 10(a); the
allegations must directly implicate the Federal Government. United States v. Sherwood, 312 U.S.
584, 588 (1941) (“if the relief sought is against others than the United States the suit as to them
must be ignored as beyond the jurisdiction of the court.”).
         Ms. Clements’s Complaint is desolate of facts alleging that the United States is liable for
her takings claim. Ms. Clements seeks compensation for the unauthorized use of private estate
trust property. (Compl. at 2). However, the Complaint contains no facts alleging that the United
States took this property or hindered Ms. Clements’s access to it. Instead, the Complaint contains
mere conclusory statements that the United States is involved without any facts supporting how
it effectuated a taking.

         Further, in her Requested Relief, Ms. Clements requests compensation of $5,461,100 for
illegal action by the “State of Florida and its administrator, actors, and associates.” (Id. at 5). The
United States is not an administrator, actor, or associate of the State of Florida. This Court is
unable to draw a reasonable inference as to how the United States could be implicated. Because
of those deficiencies, any claims against the United States must be dismissed. See Ashcroft, 556
U.S. at 668 (quoting Bell Atl., 550 U.S. at 570 (requiring a pleading to state “factual content that
allows the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged”)).

         As a second matter, a plaintiff must also establish jurisdiction in the court where they
bring suit. RCFC 12(b)(1), 12(h)(3). Although the Court may generously construe pro se claims
for relief, it cannot waive the jurisdictional restrictions imposed by Congress. Haines v. Kerner,
404 U.S. 519, 520–21 (1972); Kelley v. Sec’y, U.S. Dep’t of Labor, 812 F.2d 1378, 1380 (Fed.
Cir. 1987). Whether a court has jurisdiction is a threshold matter in every case. See Steel Co. v.
Citizens for a Better Env’t, 523 U.S. 83, 94–95 (1998). In determining jurisdiction, the Court
accepts as true all undisputed factual assertions in the Complaint and draws all reasonable
inferences in favor of the plaintiff. Trusted Integration, Inc. v. United States, 659 F.3d 1159,
1163 (Fed. Cir. 2011). If the Court finds at any time that it lacks subject-matter jurisdiction, it
must dismiss the action. RCFC 12(h)(3).

        Without properly stating a claim against the United States, the Court does not have
subject matter jurisdiction. Ms. Clements’s Complaint alleges a taking executed solely by the
State of Florida and its officials. (Compl. at 2–3). The only proper defendant in the Court of
Federal Claims is the United States. May Co. v. United States, 38 Fed. Cl. 414, 416 (1997). The
Court does not have jurisdiction over “any claims alleged against states, localities, state and local
government entities, or state and local government officials and employees[.]” Anderson v.
United States, 117 Fed. Cl. 330, 331 (2014); see also 28 U.S.C. § 1491(a)(1). Since Ms.
Clements’s allegations only implicate state officials, this Court lacks subject matter jurisdiction
to provide her with relief. Consequently, Ms. Clements’s Complaint must be dismissed.

        In sum, Ms. Clements’s Complaint fails to state a cognizable claim against the United
States. Construing the Complaint generously, redress is sought exclusively from the State of
Florida and/or its officials, stripping this Court of jurisdiction. Therefore, Ms. Clements’s
Complaint is DISMISSED pursuant to RCFC 12(b)(6) and 12(h)(3). The Clerk is directed to
enter judgment accordingly.

       IT IS SO ORDERED.

                                                                          David A. Tapp
                                                                       DAVID A. TAPP, Judge

                                                   2